Citation Nr: 1038944	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 2000, 
for the assignment of a 60 percent disability evaluation for 
bronchial asthma.  

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected bronchial asthma, rhinitis, and 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to August 1988.

In a February 2006 rating determination, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
granted service connection for allergic rhinitis and assigned a 
10 percent disability evaluation effective June 13, 2005.  The RO 
denied an evaluation in excess of 10 percent for asthma and 
denied service connection for sleep apnea.  The Veteran filed a 
notice of disagreement with this decision.

In a December 2006 rating determination, the RO increased the 
Veteran's disability evaluation for his asthma from 10 to 30 
percent, effective from June 13, 2005.

In the December 2006 statement of the case, the issues were 
listed as follows: (1) entitlement to an earlier effective date 
for evaluation of rhinitis at 10 percent prior to June 13, 2005; 
(2) evaluation of asthma, currently evaluated as 10 percent 
disabling; (3) service connection for sleep apnea; (4) evaluation 
of allergic rhinitis, currently evaluated as 10 percent 
disabling; and (5) evaluation of postoperative residuals, 
excision, cyst, lower back, currently evaluated as 0 percent 
disabling.  In his February 2007 substantive appeal, the Veteran 
expressed disagreement with issues numbered 1, 3, and 4.  The 
Veteran indicated that he was initially granted service 
connection for rhinitis in 1989 and that it was subsequently 
taken away and replaced by asthma.

A March 2009 rating determination addressed the question of the 
evaluation of bronchial asthma and allergic rhinitis since 1988, 
and considered the issue of the evaluation of the asthma as 
inextricably intertwined with the appeal issue (that is, the 
evaluation of the rhinitis).  It was noted that the Veteran was 
incorrectly informed that he was service-connected for rhinitis 
in April 1989 and apparently continued to believe that he was 
service-connected for rhinitis, as he inquired about the claim on 
several occasions.  The RO stated that because the Veteran was 
notified that he was service-connected for rhinitis and it was 
likely as not that the original rating intended to include both 
the rhinitis and asthma because both codes were used, it was held 
that the Veteran had been service connected for both rhinitis and 
asthma since the day after his release from active duty and that 
the two conditions were rated together on the first rating.  The 
March 2009 rating separated the two conditions from the day after 
release from active duty.  The rating decision assigned a 
noncompensable evaluation for allergic rhinitis from August 30, 
1988 and a 10 percent evaluation from January 3, 1991.  It also 
assigned a 30 percent evaluation for bronchial asthma from March 
6, 2000.  This rating decision also granted service connection 
for chronic sinusitis and assigned a noncompensable rating from 
March 18, 2002.

In the March 2009 supplemental statement of the case, the issues 
were listed as: entitlement to an earlier effective date and 
increased evaluation for allergic rhinitis; entitlement to an 
earlier effective date and evaluation for bronchial asthma; and 
service connection for obstructive sleep apnea as secondary to 
service-connected bronchial asthma.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2009. A transcript of 
that hearing is of record.

In a July 2009 decision, the Board listed the issues before it as 
follows:  Entitlement to a compensable disability evaluation for 
rhinitis prior to January 3, 1991; entitlement to an evaluation 
in excess of 10 percent for rhinitis subsequent to January 3, 
1991; entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling; entitlement to 
an effective date earlier than March 6, 2000, for the assignment 
of a higher disability evaluation for bronchial asthma; and 
entitlement to service connection for sleep apnea, to include as 
secondary to service-connected bronchial asthma.

The Board granted a disability evaluation of 10 percent, and no 
more, for rhinitis, with an effective date of August 30, 1988.  
The Board also increased the Veteran's disability for his 
service-connected asthma from 30 to 60 percent.  

The Board found that the issues involving assignment of an 
increased evaluation for the asthma and the effective date for 
the grant of a higher disability evaluation for asthma were 
intertwined, as the Veteran appealed and argued both for the 
earlier assignment of the higher rating and the assignment of a 
rating still higher than 30 percent.  The Board indicated that as 
it had now assigned a 60 percent disability evaluation for asthma 
in the above decision, the RO had to set the effective date of 
the new higher 60 percent rating before the Board could address 
the effective date of the higher rating.  The Board remanded the 
issues of entitlement to service connection for sleep apnea and 
entitlement to an effective date earlier than March 6, 2000, for 
the assignment of a higher disability evaluation for bronchial 
asthma for further development.  

In an August 2009 rating determination, the RO implemented the 
Board's actions with regard to the rhinitis.  The RO also 
increased the Veteran's disability evaluation for asthma from 30 
to 60 percent per the Board's actions and assigned an effective 
date of March 6, 2000, for the assignment of the 60 percent 
disability evaluation.  

While the Board notes that an evaluation in excess of 10 percent 
for rhinitis subsequent to January 3, 1991, was listed in a June 
2010 supplemental statement of the case and was noted as being 
certified on appeal on a July 2010 Form 8, the issues of an 
effective date and an increased evaluation for rhinitis were 
already addressed by the Board in the July 2009 decision and are 
no longer on appeal.  As such, the Board will not address this 
issue.  

The issue of service connection for sleep apnea, to include as 
secondary to service-connected asthma, rhinitis, and sinusitis, 
is remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  On October 7, 1996, the rating criteria for the respiratory 
system were revised.  

2.  Under the rating criteria in effect prior to October 7, 1996, 
the Veteran's asthma was not shown to cause moderate symptoms 
with asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between attacks; 
as was required for an increased evaluation.  

3.  Under the rating criteria in effect from October 7, 1996, the 
Veteran's asthma has been shown to require the use of low dose 
corticosteriods on a daily basis, thus warranting a 60 percent 
disability evalatuion, effective the date of the regulation 
change.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
bronchial asthma prior to October 7, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.97, DC 6602 (1996); 4.97, DC 6522 (2008).

2.  The criteria for a 60 percent disability evaluation for 
bronchial asthma from October 7, 1996, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.97, DC 6602 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Asthma

Based upon the RO's actions in the March 2009 rating 
determination, the Board will address the Veteran's claim for an 
increased evaluation for asthma dating back to the original grant 
of service connection, akin to that of an initial disability 
evaluation.  

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The rating criteria for asthma were changed during the course of 
the Veteran's appeal.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while a 
claim is pending before VA, unless clearly specified otherwise, 
VA must apply the new provision to the claim from the effective 
date of the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the old criteria for bronchial asthma, mild symptoms with 
paroxysms of asthmatic type breathing (high pitched expiratory 
wheezing and dyspnea) occurring several times a year with no 
clinical findings between attacks warranted a 10 percent 
disability rating.  A 30 percent rating was warranted for 
moderate symptoms with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 60 percent rating was warranted for 
severe symptoms with frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks with 
only temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between attacks 
and marked loss or weight or other evidence of severe impairment 
of health warranted a 100 percent disability rating.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).

On October 7, 1996, the rating criteria for the respiratory 
system were revised.  61 Fed. Reg. 46,720 (1996).  Under the 
criteria of Diagnostic Code 6602 for bronchial asthma, a 10 
percent rating is warranted for FEV-1 of 71 to 80 percent of 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; where 
intermittent inhalational or oral bronchodilator therapy are 
necessary.  A 30 percent rating is warranted for FEV-1 of 56 to 
70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
where daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication are required.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of exacerbations, 
or; intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating is 
warranted for FEV-1 less than 40-percent of predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; the requirement for the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be of 
record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

At the time of a December 1988 VA examination, the Veteran was 
noted to be on Albuterol and Beconase.  At the time of an April 
1991 outpatient visit, the Veteran was found to be in no acute 
distress.  His bronchial asthma was noted to be in remission.  At 
the time of an October 1991 visit, the Veteran was noted to be 
wheezing secondary to humid weather.  His mother was noted to 
have 2 cats at her house.  Physical examination performed at that 
time revealed the lungs were very clear with no wheezes.  The 
veteran's bronchial asthma was noted to be stable.  

At the time of a March 1994 VA examination, the Veteran reported 
having shortness of breath in exertion and with exposure to cold.  
He also reported some wheezing, especially with upper respiratory 
tract infections, which were relieved by Albuterol.  The Veteran 
was noted to take Azmacort by inhalation.  

Physical examination revealed that the Veteran was in no acute 
distress.  Chest X-ray was clear.  Pulmonary function tests 
revealed reduced flows at mid-volumes with improvement with 
bronchodilator.  It was the examiner's impression that the 
Veteran had mild asthma with modest disability.  

At the time of a June 1994 VA examination, the Veteran was noted 
to be using a Pirbuterol inhaler, Azmacort inhaler, and Beconase 
spray.  At the time of a June 1994 VA general medical 
examination, the Veteran's respiratory system was clear to 
auscultation and percussion.  

At the time of a March 6, 2000, visit, the Veteran was noted to 
be using Albuterol, Beclomethasone, Ipratropium Bromide, and 
Triamcinolone.  

As noted above, the regulations governing the assigned disability 
evaluation for asthma changed effective October 7, 1996.

Thus, the Board will address the rating prior to October 7, 1996, 
and from October 7, 1996, forward.  


Asthma Rating Prior to October 7, 1996

As noted above, for an increased disability evaluation prior to 
October 7, 1996, a 30 percent rating, the next higher rating, was 
warranted for moderate symptoms with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks, while a 60 percent rating 
was warranted for severe symptoms with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, more than light 
manual labor precluded.  

Treatment records and VA examinations prior to October 7, 1996, 
make no reference to the Veteran having rather frequent asthmatic 
attacks causing moderate dyspnea.  At the time of a December 1988 
VA examination, there were no reports of frequent asthma attacks 
causing moderate dyspnea.  During an April 1991 outpatient visit, 
the Veteran's bronchial asthma was noted to be in remission.  In 
October 1991, the Veteran's bronchial asthma was noted to be 
stable.  Moreover, at the time of his March 1994 VA examination, 
the Veteran's asthma was described as mild with modest 
disability.  Furthermore, at the time of a June 1994 VA general 
medical examination, the Veteran's respiratory system was clear 
to auscultation and percussion.  

As such, there were no objective medical findings which would 
warrant an evaluation in excess of 10 percent for the rating 
criteria in effect prior to October 7, 1996.  



Asthma Rating from October 7, 1996

The Board notes that the Veteran has been using low dose 
corticosteriods since his initial VA examination in December 
1988.  The Veteran was also noted to be using low does 
corticosteriods at the time of his March 1994 VA examination, in 
the form of Azmacort by inhalation.   He was also noted to be 
using a Pirbuterol inhaler, an Azmacort inhaler, and Beconase 
spray at the time of his June 1994 VA examination, and to be 
using Albuterol, Beclomethasone, Ipratropium Bromide, and 
Triamcinolone in March 2000.  The Board notes that the Veteran 
continues to use low-dose corticosteriods in the treatment of 
asthma.  As such, the criteria for a 60 percent disability 
evalatuion for asthma have been met since October 7, 1996, the 
effective date of the regulation change governing how asthma is 
currently rated.  

It has not been manifested by findings that more nearly 
approximate an FEV-1 of less than 40 percent predicted; or FEV-
1/FVC of less than 40 percent; or more than one attack per week 
with episodes of respiratory failure; or the requirement of daily 
use of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  

Thus, an effective date of October 7, 1996, and no earlier, for 
the assignment of a 60 percent disability evaluation for asthma 
is warranted.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating. Id.

The Veteran's asthma manifestations are contemplated by the 
rating schedule.  The have been no indications that the 
disability caused marked interference with employment or required 
periods of hospitalization.  No other exceptional factors have 
been reported.

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 23,353 
(Apr. 30, 2008).

Based upon the actions in the March 2009 rating determination, 
this appeal arises from disagreement with the initial evaluation 
assigned following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

There has been compliance with the assistance requirements of the 
VCAA.  All available service medical, VA, and private treatment 
records have been obtained. No other relevant records have been 
identified.

The Veteran was afforded several VA examinations as it relates to 
the claimed disability.  Based upon the foregoing, no further 
action is necessary to assist the Veteran in substantiating the 
claim.

The Veteran has also been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and his ability to provide 
testimony at his Travel Board hearing.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the duties 
to notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.


ORDER

An evaluation in excess of 10 percent for bronchial asthma prior 
to October 7, 1996, is denied.  

A 60 percent disability evaluation for bronchial asthma from 
October 7, 1996, is granted.  


REMAND

As it relates to the claim of service connection for sleep apnea, 
as noted above, this issue was remanded by the Board in July 2009 
for further development.  In the remand, the Board noted that as 
it related to the issue of service connection for sleep apnea, 
the Veteran had indicated that his current sleep apnea either 
started in service or was caused or aggravated by his now 
service-connected rhinitis and asthma.

The Board requested that the Veteran be scheduled for a VA 
examination to determine the etiology of any current sleep apnea.  
Following examination, the Board requested that the examiner 
answer the following questions:  Was it at least as likely as not 
(i.e., to at least a 50-50 degree of probability) that any 
current sleep apnea was related to the Veteran's period of active 
service or is such a relationship unlikely (i.e., less than a 50-
50 probability)?  If not, was it at least as likely as not that 
any diagnosed sleep apnea was caused or aggravated by the 
Veteran's service-connected rhinitis, sinusitis, or asthma.  
Rationale was to be provided for all opinions expressed. 

In conjunction with the Board remand, the Veteran was afforded a 
VA examination in November 2009.  Following examination, the 
examiner indicated that sleep apnea was not caused or as a result 
of active military service.  The examiner noted that sleep apnea 
had a genetic predisposition.  He observed that most of the 
identified genes linked to sleep apnea were shared with linkages 
to body mass index.  He stated that the expression of these genes 
appeared to be linked to characteristics that are likely to 
predispose this disorder, including obesity, serotonin transport, 
and craniofacial structure, or to correlates of the disorder such 
as elevated blood pressure.  The examiner also indicated that the 
Veteran's sleep apnea was not permanently aggravated by service-
connected rhinitis, sinusitis, or asthma.  The examiner stated 
that it appeared that some of the Veteran's anatomy may have 
aggravated the sleep apnea and/or making him unable to use the 
CPAP machine.  The examiner noted that the Veteran had surgery in 
2007 to improve the sleep apnea and this surgery did help him.  
He indicated that the adenotonsillar hypertrophy and bilateral 
inferior turbinate hypertrophy temporarily aggravated the 
condition.  He further stated that asthma was an independent 
treatable obstructive lung disease which compounded his 
respiratory difficulties and in that way worsened his respiratory 
problems.  

The Board notes that the examiner provided opinions as to the 
etiology of the Veteran's sleep apnea.  While the examiner 
addressed the issue of whether the Veteran's service-connected 
asthma, rhinitis, and sinusitis, permanently aggravated his sleep 
apnea, he did not address the issue of whether the Veteran's 
service-connected asthma, sinusitis, and rhinitis caused the 
Veteran's sleep apnea.  Moreover, while the examiner indicated 
that the Veteran's asthma was an independent treatable lung 
disease, when addressing the aggravation aspect, he provided no 
rationale as to why either sinusitis or rhinitis could not 
aggravate his sleep apnea.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the Court held that compliance with remand 
instructions is neither optional nor discretionary. The Court 
further held that where the remand orders of the Board were not 
complied with, the Board erred as a matter of law when it failed 
to ensure compliance.

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder, 
to include a copy of this remand, to the 
examiner who performed the November 2009 VA 
examination.  Following a complete review 
of the claims folder, the examiner is 
requested to render the following opinion:  
Is it at least as likely as not that the 
Veteran's service-connected asthma, 
sinusitis, or rhinitis caused or aggravated 
(permanently worsened) his sleep apnea?  
The examiner must provide detailed 
rationale for each opinion rendered, to 
include specific reference to each service-
connected disorder when answering the 
question as to whether the service-
connected disorder either caused or 
aggravated the Veteran's sleep apnea.  If 
the examiner is unavailable, schedule the 
Veteran for a VA examination with examiner 
providing answers and rationale for each of 
the above-noted questions.  

2.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


